Citation Nr: 9919347	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-13 594 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
of the right foot, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
right shoulder, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
right hand, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
left hand, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for tension headaches, 
currently rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran, who performed active duty from January to August 
1955 and from October 1961 to October 1972, has appealed a 
July 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas which 
confirmed the previously assigned disability ratings set 
forth above.  The appealed rating decision was made pursuant 
to a June 1994 claim.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issues 
of entitlement to increased disability ratings for the 
disorders at issue is of record.  

2.  Plantar fasciitis of the right foot is manifested by 
tenderness in the forefoot, plantar fascia and base of the 
great toe, weakness, edema and some functional limitation of 
standing and walking, but there is no deformity or 
callosities.  

3.  Gait is normal, and the veteran is is able to walk 
approximately 1 mile and stand for 1/2 hour.  

4.  The veteran is right-handed.  

5.  The range of motion of the right shoulder is 105 degrees 
of flexion and 80 degrees of abduction with pain when raising 
the arm to shoulder level.  

6.  Arthritis produces pain in both hands and the finger tips 
lack 1/2 inch of touching the palmar crease, with additional 
limitation of motion during flare-ups; there is also 
impairment of strength and dexterity, but he has a functional 
grip and grasp.  

7.  The veteran has episodes of headaches which approximate 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (1998).

2.  Arthritis of the right shoulder is 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003-5201 (1998).  

3. The criteria for a rating in excess of 10 percent for 
arthritis of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5223.  

4. The criteria for a rating in excess of 10 percent for 
arthritis of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5223.  

5.  Tension headaches are 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic 
Code 8100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A September 1982 VA examination, in pertinent part, found 
that the veteran had a normal range of motion of the of right 
shoulder.  There was tenderness on movement and mild 
tenderness to palpation over the anterior aspect.  Both hands 
had a normal range of motion with decreased power in the 
right hand.  In August 1984, he was hospitalized by the VA 
for his headaches; at discharge, his condition was described 
as good.  

A November 1985 VA examination, in pertinent part, found mild 
tenderness in the right shoulder.  The range of motion of the 
right shoulder was from 45 to 175 degrees of flexion-
extension, 175 degrees of abduction, 75 degrees of internal 
rotation and 40 degrees of external rotation; he felt some 
pain on motion.  There was tenderness in all interphalangeal 
joints, but no definite swelling and a normal range of 
motion.  He also reported chronic headaches, but denied any 
associated symptoms such as nausea, vomiting or blurred 
vision.  

In March 1986, the veteran's employment was terminated 
because of disability, based upon medical statements provided 
by his physician.  The physician had reported that because of 
osteoarthritis in his neck and upper extremities, the veteran 
should not do any heavy lifting or pushing a lawnmower.  
Efforts to find a job compatible with his limitations had 
been unsuccessful.  

A March 1993 VA podiatry examination found mild tenderness on 
palpation of the plantar surface of the right foot below the 
second, third and fourth metatarsals.  In July 1993, it was 
noted that the range of motion and strength in the right foot 
were decreased.  In September 1993, he complained of arch 
pain; it was noted that previously prescribed insoles were 
extremely worn.  He was provided new orthotics.  In June 
1994, the range of motion of the right shoulder was 100 
degrees abduction and 95 degrees flexion.  In September 1994, 
it was noted that there was no pain on palpation of the 
medial calcaneal tubercles of either foot; the pertinent 
impression was plantar fasciitis, well controlled by 
orthotics.  In December 1994, it was recorded that Tylenol 
did not help his headaches, but that Tylenol 3 seemed to 
help.  

In the notice of disagreement dated in August 1995, the 
veteran reported that, on a scale of 1 to 10, his headaches 
ranged from 4 to 10.  He said that before he got the TENS 
unit his headaches would last from 2 to 8 hours, but lately 
had been lasting up to 2 hours.  

At a hearing at the RO in January 1996, the veteran reported 
that he was given Tylenol for his arthritis and headaches.  
He said that he had headaches every day and that maybe once 
or twice a week they were severe enough to incapacitate him.  
Transcript (RO Hrng.) at 2.  He also used a TENS unit which 
helped a lot.  The incapacitating episodes would last up to 
two hours.  Id. at 3.  He had experienced incapacitating 
headaches three or four times a week and had a mild headache 
every day.  Id. at 4.  

With regard to his foot, he said that it hurt if he did not 
wear an arch support.  If he did not wear his arch support, 
he would be in continuous pain.  Id. at 5.  He reported 
having pain in his shoulder when he tried to use it.  He 
could reach over his head, but it bothered him.  Id. at 6.  
The pain in his shoulder went from dull to sharp when he 
tried to use it.  He said that his hands hurt, he had 
swelling of one finger and grip strength was weak.  From two 
to four times a month, he would be unable to move his fingers 
properly, because of he arthritis.  Id. at 7.  He reported 
swelling of the right little finger and pain in the joint of 
his thumb, unspecified.  He could manipulate his fingers, 
carry a cup of coffee and did not worry about dropping things 
because of weakness or giving way of his hands.  He tried to 
avoid writing and would have stiffness and pain after typing 
for a while.  Id. at 8.  He had nausea and vomiting with his 
headaches and a bad headache would cause his vision to blur.  
Id. at 9.  

During a February 1996 VA examination, the veteran reported 
that he had painful joints, especially his shoulders, hands 
and feet, and also had headaches.  He said that the pain was 
bad, rarely let up and was worse with activity.  The pain was 
most severe in his right foot.  He said that he could not do 
any pushing or pulling because of burning in his shoulders 
and tension headaches.  The examiner noted that he had a 
markedly debilitated musculoskeletal system with a kyphotic 
posture and poor muscle tone.  The examiner said that there 
was symptom magnification with sudden lurching and jolting 
with light palpation.  The arms had poor muscle tone, but 
there was a normal range of motion.  The hands had slight 
degenerative changes with normal manual dexterity.  He had a 
"full range of motion which is functional in the thumb and 
fingers of both hands."  He could touch all of his fingers 
to his palm.  Grasping was generally slightly decreased, but 
functional consistent with his overall health status.  He had 
a functional grip strength.  The diagnosis was complaints of 
hand pain with essentially normal hand examination except for 
some slight degenerative joint changes and slight atrophic 
changes consistent with peripheral neuropathy.  

His feet were reported to be grossly normal following a 
February 1996 VA examination; there were some distal atrophic 
changes, felt to be secondary to diabetic neuropathy.  He 
stood and sat normally and could stand on his toes and heels.  
He had normal supination and pronation.  The examiner said 
that when the veteran walked around the examining room, his 
gait appeared to be painful; he had a bilateral limp and 
walked slowly.  When walking down the hall, to have X-rays 
made, his gait appeared normal.  The diagnosis was complaints 
of foot pain with essentially normal foot examination.  The 
examiner said that the changes seemed to be more likely due 
to diabetic peripheral neuropathy and some slight, diffuse 
degenerative joint disease than any particular service-
connected incident.  
The range of motion of the shoulders was 175 degrees of 
flexion, 175 degrees of abduction, 160 degrees of rotation 
and 45 degrees of adduction during the February 1996 VA 
examination.  The examiner said that the veteran was very 
vague about his headaches.  He said that they came on 
periodically, perhaps once a week.  He would sit down and 
take an analgesic or use his TENS unit and wait for relief.  
The examiner said that the headaches did not appear to be 
prostrating and activity was possible, although somewhat 
reduced, while the veteran waited for the headache to end.  
The diagnosis was periodic headaches without evidence of 
neurological compromise and with only slight functional 
compromise.  

During a March 1996 VA podiatry outpatient visit, it was 
recorded that the veteran had been wearing orthotics for the 
past year and that they had provided significant relief from 
his foot pain.  There was no edema in either foot.  

A VA outpatient examination in May 1998, in pertinent part, 
noted decreased motion in the shoulders and hands, secondary 
to stiffness and pain in the shoulder and wrist and also 
noted edema, tenderness and decreased motion in the ankles.  

During a September 1998 VA examination, the veteran reported 
that he had constant pain in his foot with weakness and 
stiffness.  He had some fatigability and lack of endurance.  
He had no symptoms at rest, but his foot became painful on 
standing or walking.  The examiner said that the veteran was 
unable to stand or walk excessively.  On examination, there 
was tenderness in the forefoot, plantar fascia and base of 
the great toe.  There was weakness and some edema, but no 
painful motion or instability. The examiner said that the 
gait was normal, but there was some functional limitation of 
standing and walking.  There were no callosities or breakdown 
and no unusual shoe wear.  There was lateral tenderness and 
painful motion of the ankle, but no edema, weakness or 
instability.  The range of motion was 30 degrees of plantar 
flexion and 15 degrees of dorsiflexion.  X-rays were normal.  
The diagnosis was plantar fasciitis, right foot.  

On another VA examination in September 1998, the veteran 
reported pain, involving the finger joints, with fairly 
severe flare ups occurring once or twice a day and lasting 
about two hours.  He was able to approximate all of his 
fingers to his thumb, but the tips of the fingers could 
approximate only up to a half-inch from the median transverse 
fold of the palm.  There was additional limitation of motion 
during the flare-ups.  There was some deformity of the 
proximal interphalangeal joints of all fingers.  Both 
strength and dexterity were impaired and there was some 
impairment of pushing, pulling and twisting movements of the 
hands.  He was right-handed.  The range of motion of the 
proximal interphalangeal joints of all fingers was from full 
extension to 125 degrees of flexion.  The diagnoses were 
arthritis right hand and arthritis left hand.  X-rays 
revealed arthritic changes in the proximal interphalangeal 
joints of the right third digit.  

During a September 1998 VA examination of his right shoulder, 
the veteran reported that he had intermittent pain in his 
right shoulder with weakness, stiffness, fatigability and 
lack of endurance.  He denied any flare-ups.  There was 
tenderness in the anterior aspect, but no swelling, effusion, 
warmth or redness.  He was unable to raise his right 
shoulder, which interfered with the work of his right arm.  
The range of motion was 105 degrees of flexion, 80 degrees of 
abduction, 30 degrees of external rotation and 40 degrees of 
internal rotation.  X-rays were normal.  The diagnosis was 
chronic sprain, right shoulder.  

During a September 1998 VA examination for his headaches, the 
veteran reported that he had headaches which were bilateral 
and occurred almost every day.  The headaches were 
precipitated by strain and alleviated by rest and a TENS 
unit.  The flare-ups occurred about two or three times a 
week, were quite severe and lasted two to three hours.  The 
flare-ups did not include weakness, fatigue or functional 
loss.  He was able to function during the flare-ups, but 
ordinary activity was not possible.  

At a hearing before the Board in February 1999, the veteran 
testified that he would develop pain in his feet if he walked 
a mile or stood for more than 30 minutes; he also had 
cramping.  Board hearing transcript (T.) at 3.  He had 
trouble raising his arm and the arm was weak.  Id. at 5.  It 
became painful at about shoulder level.  Raising his arm 
repetitively caused pain, which could take as long as a day 
to subside.  He said that he had no grip and that his right 
middle finger had been swelling.  Id. at 6.  He reported 
that, about three or four weeks before, he had done some 
painting and for about three or four days, after that, he was 
unable to do anything; and his wife had to help him on and 
off with his T-shirts.  Id. at 6-7.  He had problems 
buttoning shirts and did not write.  Id. at 7.  He said that 
it seemed that he had a constant headache.  At times, he had 
to sit and take Tylenol and use the TENS unit for relief, but 
that two or three times a month, where he had to lie down 
away from all noise.  Id. at 8.  The headaches could last up 
to two or three days.  Id. at 8-9.  He said that he drove, 
but that his hands would tingle and start to become numb.  
Id. at 10.  In response to a question, he said that reaching 
up and pushing a lawn mower caused problems.  He said that 
the episode of painting, referred to above, involved painting 
nine posts.  Id. at 11.  When asked about how long he had 
been painting before he had trouble, he reported "a few 
days."  Id. at 11-12.  Sometimes he had to sit at the 
kitchen table or lie down to relieve the headaches.  Noise 
and bright light caused problems.  Id. at 13.  He said that 
he had been retired since October 1998; prior to that he had 
been a light attendant for his mother, cooking her meals, 
doing light housework and ensuring that she got her 
medication, after he stopped working in 1984.  Id. at 14-15.  

Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that each of the disorders at issue has increased in 
severity, establishing well-grounded claims for increased 
ratings.  The VA has obtained what appear to be all of the 
relevant medical records, and had the veteran examined.  
There does not appear to be any additional, identified, 
pertinent evidence.  Therefore, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for increased ratings for 
the disorders at issue.  38 U.S.C.A. § 5107(a).

Where an increased rating for a service-connected disability 
is the issue, the present level of disability is of primary 
concern.  Although review of the recorded history of a 
service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55, 
58 (1994). 

Plantar Fasciitis of the Right Foot

Residuals of foot injuries are rated 10 percent disabling 
when moderate, 20 percent disabling when moderately severe 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Unfortunately the Schedule does not 
describe what constitutes moderate, moderately severe and 
severe residuals.  The rating for flatfoot does provide some 
criteria for determining what constitutes moderate and severe 
foot disability.  

Unilateral flatfoot, is rated 30 percent disabling when 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  It is rated 20 
percent disabling when severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, and indication of swelling 
on use, characteristic callosities.  It is rated 10 percent 
disabling when moderate with the weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  When mild with 
symptoms relieved by built-up shoe or arch support, it is 
rated 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran has testified that he develops pain in his foot 
when walking about one mile or standing for one-half hour.  
T. at 3.  On the most recent examination, in 1998, there was 
tenderness to palpation and edema, but the gait was normal 
and there are no callosities.  He apparently obtains 
significant relief from an arch support, which is consistent 
with a zero percent rating.  There is no reported deformity, 
breakdown or callosities and no medical evidence that the 
feet swell on use.  Because deformity and swelling involve 
medical opinion, medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Evidence supporting the claim for an increased rating for 
plantar fasciitis of the right foot rating consists primarily 
of the veteran's testimony regarding pain on walking and 
standing, the finding of tenderness on examination and the 
medical opinion that there was functional limitation of 
walking and standing.  The matter for decision by the Board 
is how much functional limitation of walking and standing, 
since the tenderness goes to the question of the limitation.  
The negative evidence is the lack of deformity or confirmed 
swelling, the normal gait and the fact that his symptoms are 
relieved by arch supports.  Because the veteran is able to 
walk, approximately one mile and stand for 1/2 hour, and has a 
normal gait, and no deformity, breakdown or callosities the 
Board does not believe that plantar fasciitis more nearly 
approximates the disability produced by moderately severe 
foot injury residuals.  Rather, the Board finds that the 
medical evidence demonstrates findings consistent with no 
more than moderate residuals of a right foot injury.  


Arthritis of the Right Shoulder

Limitation of motion of the shoulder in the major upper 
extremity is rated 20 percent disabling when limited to 
shoulder level, 30 percent disabling when limited to between 
side and shoulder level and 40 percent disabling when limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The most recent VA examination showed only 105 degrees of 
flexion and 80 degrees of abduction.  Since limitation to 
shoulder level is equal to 90 degrees of flexion and 90 
degrees of abduction, the Board finds that the limitation 
more nearly approximates the criteria warranting a 20 percent 
disability rating.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 5.59, which provide for rating functional impairment of 
the musculoskeletal system from pain and weakness, must also 
be considered.  The ratings must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

When asked about pain at the hearing before the Board in 
February 1999, the veteran testified that his arm would 
become painful at about shoulder level.  This is consistent 
with the 20 percent rating.  He was able to paint for a few 
days before developing pain.  T. at 11-2.  A higher rating, 
in excess of 20 percent, would require the arm be more nearly 
limited to between the side and shoulder level.  This has not 
been shown by competent evidence.  He is apparently able to 
painlessly lift his arm to shoulder level.  While mowing the 
lawn caused problems, he was able to do some painting.  
Accordingly, the Board does not believe that a rating in 
excess of 20 percent is warranted because of functional 
impairment from pain and weakness.  


Arthritis of the Hands

Unfavorable ankylosis of all five digits is rated 60 percent 
disabling in the major hand and 50 percent disabling in the 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5216.  
Favorable ankylosis of all five digits is rated 50 percent 
disabling in the major hand and 40 percent disabling in the 
minor hand.  38 C.F.R. § 4.71a Diagnostic Code 5217.  

In the October 1979 rating decision which granted service-
connection for arthritis in the right shoulder and both 
hands, the RO assigned a combined 20 percent rating under 38 
C.F.R. § 4.71a Diagnostic Code 5003.  A December 1985 rating 
decision assigned separate 10 percent ratings for the right 
shoulder and each hand.  The hands were rated under 38 C.F.R. 
§ 4.71a Diagnostic Code 5215, limitation of motion of the 
wrist.  A May 1990 rating decision, in pertinent part, 
continued the 10 percent ratings for each hand.  The hands 
were rated under 38 C.F.R. § 4.71a Diagnostic Code 5223, 
favorable ankylosis of 2 digits of one hand and the appealed 
rating decision, apparently, continued that code.  Since all 
fingers appear to be equally involved, the Board believes 
that the disabilities of the hands should be considered under 
unfavorable and favorable ankylosis of all five digits under 
38 C.F.R. § 4.71a, Diagnostic Codes 5217 and 5220, 
respectively.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, with only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch (2.5 centimeters) in 
either direction is not considered disabling.  38 C.F.R. § 
4.71a.  

The hands will be discussed together as the findings are 
essentially the same for each hand and the rating criteria 
are the same.  Since the veteran's fingers can be fully 
extended and closed to 1/2 inch of the transverse fold of the 
palm, he does not have a disabling limitation of motion.  

Since the ratings for the hands are based on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 5.59, 
which provide for rating functional impairment of the 
musculoskeletal system from pain and weakness, must also be 
considered.  While it was noted on the September 1998 VA 
examination report, that there was additional limitation of 
motion during flare-ups, there is no evidence that there is 
more than a 1 inch limitation of motion, in either direction, 
apparently even during flare-ups.  He can touch each finger 
with his thumb.  There is impairment of the strength and 
dexterity of both hands, including pushing, pulling and 
twisting movements, and the veteran has reported that he has 
no grip, T. at 6.  However, he is apparently able to dress 
and undress himself, although he required some help when his 
hands hurt after painting and even though he has problems 
buttoning his shirts, T. at 6-7.  He is able to hold a 
steering wheel to drive.  T. at 10.  He also is able hold a 
paint brush and to do some painting.  T. at 11-12.  This is 
persuasive that the grasp and grip, which would be affected 
by limitation of motion in the proximal interphalangeal 
joints, remains relatively intact.  Therefore, the Board is 
not persuaded that the arthritis in either hand warrants a 
rating in excess of 10 percent.  


Tension Headaches

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  

The RO has rated tension headaches by analogy to migraine 
headaches and the Board concurs that this is an appropriate 
analogy.  Migraine with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability is rated 50 percent disabling.  With 
characteristic prostrating attacks occurring on an average of 
once a month over last several months, it is rated 30 percent 
disabling.  With characteristic prostrating attacks averaging 
one in 2 months over last several months, it is rated 10 
percent disabling.  With less frequent attacks, it is rated 0 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

During the September 1998 VA examination for his headaches, 
the veteran reported that he had headaches with quite severe 
flare-ups which occurred about two or three times a week, and 
lasted two to three hours.  He was able to function during 
the flare-ups, but ordinary activity was not possible.  At 
the hearing, he testified that two or three times a month, he 
had to lie down, away from all noise.  T. at 8.  He said that 
the headaches could last up to two or three days.  T. at 8-9.  
Although, there is some discrepancy between the frequency and 
duration of the headaches as reported on the September 1998 
VA examination and at the hearing and while these are not 
characteristic prostrating migraine attacks, they occur more 
than on an average of once a month.  Accordingly the Board 
finds that the headaches are 30 percent disabling.  

The next higher rating, 50 percent, requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The veteran has reported 
that he has attacks two or three times a month which could 
last up to two or three days.  T. at 8-9.  However, it 
appears from other evidence, including the notice of 
disagreement and the histories on the 1996 and 1998 VA 
examinations, that the headaches do not usually last that 
long.  Also while full activity might not be possible, he is 
able to function during the flare-ups.  In reviewing the 
entire record, it does not appear that his headaches more 
nearly approximate very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Accordingly, the Board finds that the 
headaches are not more than 30 percent disabling.  



ORDER

An increased rating of 20 percent  for arthritis of the right 
shoulder and an increased rating of 30 percent for tension 
headaches are granted, subject to the law and regulations 
regarding payment of VA monetary benefits.  


Increased ratings for plantar fasciitis of the right foot, 
arthritis of the right hand and arthritis of the left hand 
are denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

